Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Holt’s Forge September the 1st 1781
                  
                  I am Happy to inform Your Excellency that Count de Grasse’s Fleet is lastly arrived in this Bay—it Consists of 28 ships of the Line with Several frigats, and convoys a Considerable Body of troops Under Marquis de st Simon—Previous to their Arrival Such positions Had Been taken By our Army as to prevent the Ennemy’s Retreating towards Carolina.
                  In Consequence of Your Excellency’s orders I Had the Honour to oppun a Correspondance with the French Generals, and Measures Have Been taken for a jonction of our troops.
                  Lord Cornwallis is still on York River and is fortifying Himself in a Strong position. With the Highest Respect I Have the Honor to Be My dear General Your Excellency’s Most obedient humble Servant
                  
                     Lafayette
                  
               